DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Adams (Reg. No. 44,238) on March 17, 2021.
The application has been amended as follows: 
Amend claim 1:
A method for treating tissue, comprising: 
advancing a catheter of an ablation device through a body lumen to position a distal end of the catheter adjacent to tissue to be treated; 
retracting an actuator extending through the catheter to proximally retract an electrode coupled to a distal end of the actuator, wherein proximal movement of the electrode causes an expandable body to move from a collapsed configuration to an expanded configuration, an expandable fluid member of the expandable body moving from a first configuration to a second configuration when the expandable body moves from the collapsed configuration to the expanded configuration, the expandable fluid member having a proximal end sealed to the catheter and a distal end sealed to the electrode in the first and second configurations; 
manipulating the catheter to position the electrode and the expandable body in contact with the tissue to be treated;
actuating the ablation device to deliver energy to the electrode and to deliver fluid through at least one fluid pathway extending through the electrode, the fluid flowing through a sealed fluid channel in the of the expandable fluid member. 
Amend claims 11-16: CANCELLED 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent prior art of record is Desai (U.S. PGPub. No. 2017/0319274). Desai discloses (Figs. 10A-10C and 12A-12B) a similar method for treating tissue comprising advancing a catheter of an ablation device through a body lumen to position a distal end of the catheter adjacent to tissue to be treated ([0088], as best seen in Fig. 1, distal end 124 is positioned against the tissue; [0103], catheter must be maneuvered to the site to be ablated) and retracting an actuator (actuator 212) extending through the catheter to proximally retract an electrode coupled to a distal end of the actuator (tip electrode 130’), wherein proximal movement of the electrode causes an expandable body (elongated housing 120' in Figs. 12A-12B) to move from a collapsed configuration to an expanded configured ([0086], [0090]-[0091]; in Figs. 10A-10B actuator 212 in a first position (1), the cable 150 together with the tip electrode 130' are fully extended towards the distal end resulting in a longitudinally expanded configuration, and in Fig. 10C when the actuator 212 is in a second position (2), the cable is retracted together with the tip electrode 130' towards the proximal end resulting in deforming the elongated slits 210 into the longitudinally contracted configuration, thereby distally advancing and proximally retracting tip electrode 130'). Desai further discloses actuating the ablation device to deliver energy to the electrode (abstract; [0021]; [0073]; [0085]; [0100]-[0101]) and to deliver fluid through at least one fluid pathway (fluid tube 170 and outlets (not labeled) defining a fluid pathway in Figs. 12A-12B) extending through the electrode ([0076], “Coolant supplied into the elongated housing through the proximal end is channeled into the electrode body 130 via the inlets such as inlets 142, 144 and is expelled out of the outlets such as outlets 146, 148 on the surface of the second portion 134”; [0087]).
Although Desai discloses a similar method as claimed in independent claim 1, Desai fails to disclose “an expandable fluid member of the expandable body moving from a first configuration to a second configuration when the expandable body moves from the collapsed configuration to the expanded configuration, the expandable fluid member having a proximal end sealed to the catheter and a distal end sealed to the electrode in the first and second configurations; manipulating the catheter to position the electrode and the expandable body in contact with the tissue to be treated; actuating the ablation device to deliver energy to the electrode and to deliver fluid through at least one fluid pathway extending through the electrode, the fluid flowing through a sealed fluid channel in the expandable fluid member extending between the proximal and distal ends” as recited in independent claim 1 in combination with the other limitations of the claim. 
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1. Accordingly, claims 2-10 are allowed due to their dependency on independent claim 1. 
Claims 1-10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794